Citation Nr: 1031249	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-30 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently rated as 40 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to November 
1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in St. Petersburg, Florida.  Thereafter, the Jackson, 
Mississippi, RO assumed jurisdiction.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript of 
the hearing is of record.  

This matter was previously before the Board in March 2008 and 
July 2009, at which time it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The Board notes that in July 2009, the Board remanded this matter 
to obtain additional treatment records.  In conjunction with the 
Board remand, the AMC, acting on behalf of the RO, obtained 
treatment records from the Biloxi, MS, Bay Pines, FL, Santa Rosa, 
CA, and Henderson, NV VAMCs.  

As it relates to the Santa Rosa VAMC, the Board notes that 
treatment records through September 14, 2009, were obtained and 
associated with the claims folder.  With regard to the Henderson 
VAMC, treatment records through October 19, 2009, were obtained.  

In a statement in support of claim dated October 25, 2009, the 
Veteran requested that treatment records from January 2009 to the 
current date be obtained from the Santa Rosa VAMC and that 
treatment records from the Henderson VAMC to the current date be 
obtained.  The Veteran was specific in his request that up to 
date treatment records be obtained.  VA is deemed to have 
constructive knowledge of documents which are generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 
(1992).  If those documents predate a Board decision on appeal, 
are within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in contemplation of 
law, before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

The Board further observes that treatment records that were 
obtained in conjunction with the Veteran's claim and Board remand 
show that his condition may have worsened since the time of the 
last examination.  The Board notes that at the time of the 
January 2009 VA examination, the Veteran reported having missed 
one day of work every few weeks due to his back condition.  In an 
October 2009 outpatient treatment record it was noted that the 
Veteran had had eight weeks off within the last year due to 
ongoing back pain.  Moreover, in an October 2009 statement in 
support of his claim, the Veteran indicated that he had been 
placed on unpaid absence under the Family Medical Leave Act and 
had applied for medical retirement and Social Security 
disability.  VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability. VAOPGCPREC 11-95 (1995).  Based upon 
the Veteran's statements and the objective medical evidence 
showing a possible worsening of the Veteran's symptomatology, an 
additional VA examination is warranted.  

The Board further notes that as the Veteran has indicated that he 
has applied for Social Security Disability benefits due to his 
back condition, an attempt should be made to obtain any available 
records.  VA has an obligation to obtain copies of all Social 
Security decisions and the records underlying those decisions.   
Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  These records have not 
been associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
Veteran's treatment from the Henderson VAMC 
and the Santa Rosa VAMC from August 2009 to 
the present.

2.  Contact the Social Security 
Administration (SSA) and obtain copies of 
all decisions pertinent to the Veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning that 
claim.

3.  The Veteran should be afforded a VA 
spine examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his service-connected 
degenerative disc disease of the lumbar 
spine.  The Veteran's claims file should be 
made available to the examiner and the 
examiner is requested to review the entire 
claims file in conjunction with the 
examination and note such review.

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should perform range of motion 
studies and comment on the presence and 
extent of any painful motion, functional 
loss due to pain, excess fatigability, 
weakness, and additional disability during 
flare-ups.  The examiner should similarly 
state whether the Veteran's spine is in any 
way ankylosed and, if so, in what position.  
Finally, the examiner should describe the 
frequency and length of any incapacitating 
episodes (e.g., requiring bedrest) in the 
past year.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

